DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,032,472 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patent claims a similar glass substrate having a similar bearing ratio limitation (the Examiner notes that a terminal disclaimer over this patent was filed in the parent Application).
Claims 1 – 5 and 7 – 20 require an alkali-free glass yet the above patent requires an alkali-containing glass, which is why the double patenting rejection is only over claim 6.  While claim 6 requires additional features of SiO2, Al2O3, MgO and CaO compositions, the Examiner notes that all of these oxides are extremely common in magnetic media glass substrates.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each of these conventional oxides for forming magnetic media glass substrates to meet applicant’s claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For support of the Examiner’s position that these oxides are conventional in magnetic media glass substrates, the Examiner notes that more than half of the US patents cited on Applicants’ IDS include recitations of each of CaO, MgO, Al2O3 and SiO2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,024,335 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patent claims a similar glass substrate having a similar bearing ratio limitation (the Examiner notes that a terminal disclaimer over this patent was filed in the parent Application).
Claims 1 – 5 and 7 – 20 require an alkali-free glass yet the above patent requires an alkali-containing glass, which is why the double patenting rejection is only over claim 6.  While claim 6 requires additional features of SiO2, Al2O3, MgO and CaO compositions, the Examiner notes that all of these oxides are extremely common in magnetic media glass substrates.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each of these conventional oxides for forming magnetic media glass substrates to meet applicant’s claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For support of the Examiner’s position that these oxides are conventional in magnetic media glass substrates, the Examiner notes that more than half of the US patents cited on Applicants’ IDS include recitations of each of CaO, MgO, Al2O3 and SiO2.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,211,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patent claims a similar glass substrate having a similar bearing ratio limitation (the Examiner notes that this is the parent Application).
Claims 1 – 5 and 7 – 20 require an alkali-free glass having a specific glass temperature, both of which are claimed in the above patent (see claims 7 and 8).
Claim 6 requires additional features of SiO2, Al2O3, MgO and CaO compositions, the Examiner notes that all of these oxides are extremely common in magnetic media glass substrates.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each of these conventional oxides for forming magnetic media glass substrates to meet applicant’s claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For support of the Examiner’s position that these oxides are conventional in magnetic media glass substrates, the Examiner notes that more than half of the US patents cited on Applicants’ IDS include recitations of each of CaO, MgO, Al2O3 and SiO2.


Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,720,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patent claims a similar glass substrate having a similar bearing ratio limitation (the Examiner notes that this is the grandparent Application).
Claims 1 – 5 and 7 – 20 require an alkali-free glass having a specific glass temperature, both of which are claimed in the above patent (see claims 5 and 6).
Claim 6 requires additional features of SiO2, Al2O3, MgO and CaO compositions, the Examiner notes that all of these oxides are extremely common in magnetic media glass substrates.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each of these conventional oxides for forming magnetic media glass substrates to meet applicant’s claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For support of the Examiner’s position that these oxides are conventional in magnetic media glass substrates, the Examiner notes that more than half of the US patents cited on Applicants’ IDS include recitations of each of CaO, MgO, Al2O3 and SiO2.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention includes recitations to the bearing ratio limitations which have been found allowable in the related cases (see prosecution history of parent and grandparent Applications). Other than the double patenting rejections noted above, the Examiner notes that no prior art reads on the claimed invention for the same reasons as set forth in the parent Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 25, 2022